Citation Nr: 9902672
Decision Date: 01/29/99	Archive Date: 06/24/99

DOCKET NO. 97-17 037A              DATE JAN 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension
benefits in the amount of $37,157.00.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to February
1946.

This appeal arises before the Board of Veterans' Appeals (Board) of
the Department of Veterans Affairs (VA) from a decision of February
1997 of the Committee on Waivers and Compromises from the St.
Petersburg, Florida, Regional Office (RO).

REMAND

A review of the record reflects that the veteran's spouse, during
the course of the appeal, was apparently appointed as the veteran's
guardian. The evidence of record demonstrates that the veteran
filed his original claim for pension benefits in January 1989. That
document contains the veteran's signature. His claim was denied by
the RO. The veteran subsequently experienced a stroke.

38 C.F.R. 3.113 (1998) requires that all signatures by mark or
thumbprint must be: (a) Witnessed by two persons who can write and
who have signed their names and addresses; or (b) Certified by a
notary public or other person having authority to administer oaths
for general purposes; or (c) Certified by a Department of Veterans
Affairs employee under authority of Department of Veterans Affairs
Form 4505 series.

He submitted another claim for pension benefits in March 1993. In
the signature box, the veteran affixed an "X" with is printed name.
Two witnesses, including the appellant, also signed this document.
In the document, it was reported under wages that his spouse
(appellant) earned $7,592 for the prior 12 months and expected
wages for the following year was none. A VA Form 21-0516, Improved
Pension Eligibility Verification Report, was received by the RO in
April 1994. This form indicated no wages from employment from the
appellant from April 1, 1993 to

March 31, 1994 and from April 1, 1994 to March 31, 1995. This
document was signed with an "X". In December 1996, the veteran was
informed that his pension benefits were terminated based on
excessive family income.

In view of these facts, the Board is of the opinion that additional
development is warranted.

The RO should request the appellant to furnish copies of all
documents regarding her appointment as guardian of the veteran. She
should be requested to obtain a statement from her employer or
former employer which specifies the months she was employed in 1993
and 1994 and her annual wages for those years. She should be
informed that she has the opportunity to submit additional evidence
and arguments in support of her claim.

Thereafter, the case should be reviewed by the RO. If the benefit
sought is not granted, the appellant and the representative should
be furnished a supplemental statement of the case and an
opportunity to respond. The case should then be returned to the
Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the Ros to provide expeditious handling of
all cases that have been

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1997).

- 4 - 

